DETAILED ACTION
	This is the first office action for US Application 17/712,289 for a Magnetic Bracket Assembly for Modular Furniture System.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one locking means" in line 6.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,481,678 to Chong in view of US 2019/0200762 to Wang et al.  Regarding claim 1, Chong discloses a bracket assembly comprising a first bracket (24) having a first locking means (34).  The first bracket includes at least one screw hole (42) configured to receive at least one screw (44) in mechanical communication with a cover (50). There is a second bracket (10) having a first receiving means (12) capable of engaging the at least one locking means (24).
Chong does not disclose the first bracket as having a first magnet and the second bracket as having a second magnet.  Wang et al. provides a teaching for securing a first bracket (251a) to a second bracket (252b) via first (231) and second (232) magnets provided in each bracket, respectively. It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have utilized magnetic components in each of the first and second brackets of Chong, to further secure the brackets to each other as taught by Wang et al.  One of ordinary skill in the art would have been motivated to utilize magnetic attraction to provide a more secure connection between the brackets.
	Regarding claim 2, the first and second magnetic components have attracting magnetic poles capable of joining the first and second magnetic components together, thereby securing the first bracket to the second bracket (see paragraph 47 of Wang et al.).  Regarding claim 3, the locking means comprises one of a hook (34… see fig. 3), a fastener, or a peg.  Regarding claim 4, the receiving means comprises one of a groove or a cut-out (12… see fig. 1).  Regarding claim 5, the first and second magnets join together (magnetic attraction), and the at least one locking means of the first bracket engages the receiving means of the second bracket.  
Regarding claim 6, the engaging of the at least one locking means with the receiving means further secures the first bracket to the second bracket.  Regarding claim 7, the first bracket may be separated from the second bracket by disengaging the at least one locking means from the receiving means.  Regarding claim 8, the at least one locking means may be disengaged from the receiving means by lifting the first bracket away from the second bracket.  Regarding claim 20, the second bracket further comprises a disengagement means (14) configured to facilitate disengagement of the first and second magnetic components (by disengaging the first and second brackets).
	Regarding claim 11, the first bracket is secured to a modular unit (60) with a faceplate (66).  Regarding claim 12, the modular unit is a divider.  Regarding claim 13, the second bracket is secured to a furniture member (see col. 2, lines 17-19).  Regarding claim 14, the furniture member comprises one of a desk, a table or a shelving unit (see col. 2, lines 20-22).  Regarding claim 15, Wang provides a teaching of the first and magnets disposed within first and second cutouts that are the size of the first and second magnets, respectively.  
Regarding claim 16, there is a second locking means (40) for engaging the receiving means of the second bracket when the first bracket is inverted.  Regarding claim 17, Wang provides a teaching of the first magnet substantially flush with a surface of the first bracket, and the second magnet substantially flush with a surface of the second bracket.

Allowable Subject Matter
	Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0196088 to Johnsson
US 2014/0061409 to Mayhew
US 2016/0032954 to Porter
US 2016/0003270 to Franklin
US 2005/0167547 to McLellan
US 8816806 to Tait
The above prior art discloses various bracket mounting assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632